Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 10/28/2021 has been considered by the Examiner and made of record in the application file.
Double Patenting (statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 11,070,943 B2. This is a statutory double patenting rejection (please see table below).
Claim 1 of the Instant Application 17/379,808
Claim 1 of the US Patent 11,070,943
1. A computer program product for implementing within a computer system a method for dynamically identifying parties of a transaction through use of corresponding identifiers, the computer program product comprising:

a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means comprises executable code for implementing steps for: 

identifying a first computer device configured to provide a first identifier that is humanly perceptible; 

identifying a second computer device configured to provide a second identifier  that is humanly perceptible; 

providing the first identifier from the first computer device and the second identifier from the second computer device, wherein the first and second identifiers correspond with each other to provide a computer-coordinated verification; 

receiving a first request at the first computer device to modify the second identifier from the second computer device of the transaction; 

communicating the first request to the second computer device; and 

modifying the second identifier, wherein the second modified identifier is provided from the second computer device, and wherein the second modified identifier is (i) readily distinguishable from the second identifier of the transaction, and (ii) is configured to be readily humanly perceived by the user of the first computer device.
1. A computer program product for implementing within a computer system a method for dynamically identifying parties of a transaction through use of corresponding identifiers, the computer program product comprising: 

a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means comprises executable code for implementing steps for: 

identifying a first computer device configured to provide a first identifier that is humanly perceptible; 

identifying a second computer device configured to provide a second identifier that is humanly perceptible; 

providing the first identifier from the first computer device and the second identifier from the second computer device, wherein the first and second identifiers correspond with each other to provide a computer-coordinated verification; 

receiving a first request at the first computer device to modify the second identifier from the second computer device of the transaction; 

communicating the first request to the second computer device; and 

modifying the second identifier, wherein the second modified identifier is provided from the second computer device, and wherein the second modified identifier is (i) readily distinguishable from the second identifier of the transaction, and (ii) is configured to be readily humanly perceived by the user of the first computer device.

Claim 1 of the US Patent 11,070,943 limitations disclose all the limitations of the instant application as shown by the underlines. Therefore, claim 1 of the instant application is rejected under the statutory type (35 U.S.C. 101) double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645